Citation Nr: 1430717	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing loss disability, currently evaluated as noncompensable.

2.  Entitlement to an increased rating for left heel spur, evaluated as noncompensable prior to January 31, 2014, and as 10 percent disabling from January 31, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.G. (spouse)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to May 1996.

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  During the pendency of the Veteran's claim, the RO, in a February 2014 rating decision, increased the Veteran's evaluation for his left heel spur to 10 percent disabling, effective from January 31, 2014.

In June 2014, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a right knee disability as secondary to a service-connected disability, entitlement to service connection for a bilateral hip disability as secondary to a service-connected disability, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See Board hearing transcript.)  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left ear hearing loss disability has been clinically shown to be manifested by no worse than Level I hearing.

2.  Prior to January 31, 2014, the Veteran's left heel spur disability was manifested by complaints of occasional pain; objectively, there was no evidence of painful motion, no marked pronation, no callosities or breakdowns, no abnormal shoe wear and tear, no tenderness over the heel, and no pain on active or passive manipulation. 

3.  From January 31, 2014, the Veteran's left heel spur disability was manifested by complaints of chronic pain and altered gait; objectively, he did not use corrective shoes, braces, or a cane, and there is no clinical evidence of altered gait. 

4.  The most probative evidence of record is against a finding that the Veteran's left heel spur disability caused symptoms of a moderate disability prior to January 31, 2014, or a moderately severe or severe disability after January 31, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2013).

2.  The criteria for a compensable rating for left heel spur prior to January 31, 2014, and a rating in excess of 10 percent disabling from January 31, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5276 -5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2008.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records, and the statements of the Veteran and his spouse in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

The Veteran stated at the June 2014 Board hearing that he had been to VA a "couple months back" and that the doctor had told him that it appeared that he was overcompensating to avoid putting pressure on his heel and knee.  As noted below, the claims file includes a January 2014 VA examination report from the Denver VAMC.  The Veteran's has not stated that he has seen another examiner specific to his heel other than the January 2014 examiner.  (Moreover, the Veteran's assertion appears to be in regard to his claim of entitlement to service connection for a secondary disability, which has been referred above.)  As the January 2014 examination was within six months of the Board hearing and the examiner provided an adequate report, the Board finds that all pertinent and necessary records have been obtained.  

VA examinations were obtained in January 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Hearing Loss

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2013).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383.    

Rating Heel Spur

The Veteran's service-connected left heel spur was initially evaluated under DC 5015; it is currently evaluated under DC 5299-5276 reflecting evaluation based on criteria for an analogous condition of acquired flatfoot.  A diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedular. 38 C.F.R. § 4.27.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, acquired flatfoot; a noncompensable rating is assigned when symptoms are mild and relieved by a built-up shoe or arch support. 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013). 

A 10 percent rating contemplates moderate flatfoot with weight-bearing over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 10 percent rating is assigned whether the disability is bilateral or unilateral. 

A 30 percent disability rating is warranted if the bilateral disorder is severe with objective evidence of marked deformity, pain on manipulation and use accentuated indications of swelling on use, and characteristic callosities. 

A maximum 50 percent disability rating is warranted if the disorder is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals. Severe residuals of foot injuries warrant a 30 percent evaluation. 38 C.F.R. § 4.71a.

In evaluating disabilities rated on the basis of limitation of motion, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

 
Rating Left Ear Hearing Loss Disability

The Veteran is service connected for left ear hearing loss disability evaluated as noncompensable from October 2002.  In August 2008, he filed a claim for an increased rating.  A December 2009 VA examination report reveals that relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
LEFT

15
20
20
25

His average pure tone threshold was 20 decibels.  The word recognition score was 98 percent for the left ear.  The examiner found that the Veteran's hearing acuity was "clinically normal" for the left ear.  On the basis of the numbers shown above, the Veteran does not have a left ear hearing loss disability for VA purposes.  Applying 38 C.F.R. § 4.85, Table VI to the December 2009 VA audiogram examination, the Veteran's left ear hearing loss is a Level I impairment.  The right ear is also assigned a Level I impairment because it is non-service-connected.  

Applying the criteria from Table VI to Table VII, based on the results of the December 2009 audiogram examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row 1 with column I.  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

A January 2014 VA examination report is also of record.  The record reflects that the relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
LEFT

20
30
30
35


On the basis of the numbers shown above, the Veteran's pure tone threshold average for the left ear was 28.75 decibels.  His speech recognition score was 96 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the January 2014 VA audiogram examination, the Veteran's left ear hearing loss is a Level I impairment.  
Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row 1 with column I.  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

In sum, the audiology examinations are against a finding that a compensable rating for left ear hearing loss is warranted for any period on appeal.

The Board acknowledges the Veteran's statements that he has difficulty hearing in social settings. (See 2009 VA examination report) and understanding speech in areas of background noise (See 2014 VA examination report).  The Veteran's spouse testified that the Veteran keeps the television extremely loud to hear it. (See Board hearing transcript, page 11.) 

The Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment than lay statements, especially in the Veteran's case as he is only service-connected for one ear and the ears have different thresholds of hearing acuity/loss.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013). 

In conclusion, the evidence of record does not reflect that a compensable rating is warranted for the Veteran's left ear hearing loss disability.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating Left Heel Spur

The Veteran's service-connected left heel spur was initially evaluated under DC 5015; it is currently evaluated under DC 5299-5276 reflecting evaluation based on criteria for an analogous condition of acquired flatfoot.  (In a February 2014 rating decision and in an SSOC, the RO noted that it was evaluating the Veteran's heel spur under DC 5299-5276, and provided the rating criteria for such; however, it incorrectly listed DC 5299-5257, a diagnostic code for the knee, on page 2 of the rating decision.)  

The Veteran has a calcaneal spur (See December 2009 VA radiology report).  A calcaneal spur is bone excrescence (abnormal outgrowth) on the lower surface of the calcaneus which frequently causes pain on walking.  The calcaneus is also called the heel bone. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thus, the Veteran has a disability which causes pain of the heel when walking.

The VA disability rating schedule includes nine separate diagnostic codes for foot disabilities.  Eight of them are associated with a specific condition, or conditions, while one of them, DC 5284, refers generally to "Foot injuries, other."  

As noted above, the rating code does not have a specific diagnostic code for calcaneal spurs.  Because they involve the rear bottom of the foot, the Board finds that the symptoms may be analogous to the symptoms of acquired flat feet.  The Board finds, based on the evidence as a whole, that the Veteran's left heel spur does not warrant a compensable rating prior to January 31, 2014.

A December 2009 VA examination report reflects that the Veteran reported that he is able to work and function in his work in relation to his left foot.  The Veteran reported that he has pain on standing and walking once or twice a week.  He reported that he can work for about a mile and stand for about an hour.  He reported that sometimes he has pain on rest and also denied pain on rest.  He also complained of weakness, and occasional fatigue of the left foot.  The Veteran denied any other foot deformity, callouses, or swelling of the left foot.  It was noted that the Veteran did not use any assistive devices, his gait is normal, his gait is symmetrical and reciprocal, and he can heel walk and toe walk with no difficulty.  

Upon examination in 2009, the Veteran's left foot had no objective evidence of painful motion, edema, weakness, instability, or tenderness.  There was no hammertoe or high arch.  He had mild pes planus bilaterally with no marked pronation or arch collapse.  There were no callosities or breakdowns.  His shoes showed no abnormal signs of wear on the lateral, medial, or toe area.  He had no tenderness over the heel.  There was no pain on active or passive manipulation of the foot . The range of motion for the foot was appropriate and nonpainful.  There was no change, or loss of range of motion, after repetitive testing.  

The Veteran underwent another VA examination in January 2014.  The report reflects that the Veteran reported pain without weakness or fatigue when standing or walking with a severity of 5/10, and occurring 1 to 2 times a week with duration of 5 to 10 minutes after he relieves the pressure from his feet.  He is able to function in his usual occupation and has not missed any days of work.  Activities of daily living are not impaired.  He has not been treated with any medications. He does not have corrective shoes, braces or a cane.  His only other symptom noted was "tender left heel, plantar surface".  The diagnosis was "small calcaneal heel spur".  The examiner stated that no change in range of motion is anticipated due to flares or pain or repetitive use over time. 

The Veteran testified at the 2014 Board hearing that his heel is very stiff when he gets up in the morning and it takes a while for him to get started.  He stated that the back of his heel is always hurting.  He testified that he over compensates and his gait is off or he tries to not put weight on the heel.  He stated that he leans on the right more than the left side.  He also stated that this affects his knees and right hip.  The Veteran testified that he works as a utility systems operator and there is "quite a bit of walking from different buildings." (See Board hearing transcript, page 4.)

His spouse testified that the Veteran walks with a limp and is terribly uncomfortable at night with regard to the knee.  She stated that when he comes home from work, "the knee goes up, the ice goes on, on  the ankle or the foot is propped up."  She also testified that "we don't do a whole lot of things.  Just this weekend I wanted to go out, and we'll go out for maybe 45 minutes to an hour, if that long, and he's ready to come back in.  Castle Pines, Castle Rock, I want to go to the outlets.  If he does go, he'll take a seat and let me, you know, do the shops.  I say, even though he doesn't recognize it, it has affected us, because he works 3:00 to 11:00.  And I work, what 7:00 to 4:00.  So we have no life, and whenever he is home, he's not, there is nothing for me, you know, to go out or to see the city, or to walk in the park. Yes, he doesn't feel like doing it because of that.  And if we do, it's short lived." (See Board hearing transcript, page 6.)  She noted that he takes a lot of over the counter medications and uses a cream to rub on his leg.  

The Veteran is competent to report pain; however, the Board finds that the objective findings of the medical examiner are more credible than the Veteran's statements made for compensation purposes.  The 2009 VA examiner noted that there was no objective evidence of painful motion, no pain on active or passive manipulation, and no tenderness of the heel.  In addition, the examiner examined the Veteran's shoes for uneven wear which would indicate an abnormal weight bearing, but found no evidence of such.  

The Board also notes that the Veteran has been inconsistent in regard to the severity of any pain.  At the January 2014 VA examination, he reported pain one to times a week, that the pain lasts 5-10 minutes after he takes pressure off his foot, that he had not missed any days of work, that his daily living activities were not impaired, and that he did not take any medications for the pain.  However, at the Board hearing, he testified that his heel is "always hurting", that he tries not to put weight on it, that he does a lot of walking at work and has an altered gait to compensate for the pain.  Both the 2009 and 2014 examination reports, as well as a 2002 University of Colorado Hospital Authority record, and a May 2008 neurology record reflect normal gait.

The Veteran has asserted that his heel pain is so severe that he has altered his gait to such a degree as to cause hip and knee pain; however, the Board finds that the clinical records in evidence are more probative and they do not reflect such severity of pain or altered gait.  (They also reflect prior knee injuries and knee pain for more than a decade without an altered gait.)  In sum, the Board finds that the Veteran's statements as to the severity of his heel pain are less than credible.

With regard to the spouse's statements, the Board finds that the objective clinical findings are more credible.  The spouse is competent to report what she observes; however, she has not been shown to have the experience, training, or education, necessary to differentiate between walking affected by pain from various disabilities of the Veteran's lower extremity disabilities.  The clinical records reflect that the Veteran has other foot, ankle, and knee disabilities for which he is not service-connected.  (i.e. September 2011 record which notes "former football player chronic knee problems".)

Under 38 C.F.R. § 4.71a, DC 5276, acquired flatfoot; a noncompensable rating is assigned when symptoms are mild and relieved by a built-up shoe or arch support.  The 2009 VA examination supports a finding that the Veteran's symptoms were no more than mild, and thus, a noncomepnsable rating was approrpaite.  

A 10 percent rating under DC 5276 contemplates moderate flatfoot with weight-bearing over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  The Board finds, based on the evidence noted above, that a 10 percent or higher rating prior to January 31, 2014 is not warranted.  Moreover, a rating in excess of 10 percent after January 31, 2014 is not warranted.

A 20 percent, or higher, disability rating is not warranted because the evidence is against a finding that the Veteran's left heel spur has caused a severe disability.  The Board finds that there is not credible evidence that the Veteran has severe pain on use as he has been able to work without missing days, and he has stated that his work involves a lot of walking.  Moreover, the evidence does not support a finding that the Veteran's left heel spur has caused symptoms analogous to a pronounced flat foot disability.
 
The Board has also considered whether DC 5284 provides the basis for a higher rating, but finds that it does not.  DC 5284 provides a 10 percent evaluation for moderate foot injuries, a 20 percent rating for moderately severe foot injuries, and a 30 percent rating for severe foot injuries.  As noted above, the 2009 VA examination report reflects that the Veteran reported pain once or twice a week, and upon examination, there was no objective evidence of pain.  Thus, the Board finds that the disability did not rise to the level of a moderate foot injury.  The Board also finds that the 2014 VA examination is against a finding that the Veteran's foot injury rises to the level of a moderately severe foot injury.  The Veteran's foot did not cause the Veteran to miss any days of work, did not impair his activities of daily living, did not cause an inability to function in his usual occupation, and did not require the use of corrective shoes, braces or a cane.  The Board finds that the absence of the need for corrective shoes or the use of a cane is probative evidence against a finding that his foot caused a moderately severe disability. 

In sum, the Board finds that increased ratings are not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty, to include in social settings and with background noise, have been considered under the numerical criteria set forth in the rating schedule.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Board has considered the Veteran's statements with regard to his hearing loss, as noted in his testimony and in the VA examination records, and finds that his left ear hearing loss disability does not reflect a picture outside the rating criteria. 

With regard to the Veteran's statement that he has a tinnitus (i.e. a whistling or humming sound), tinnitus is a separate disability from hearing loss, and the Veteran is separately service connected for such. 

In short, the rating criteria reasonably describe the Veteran's hearing loss disability level and symptomatology.  

With regard to the Veteran's left heel spur disability, the rating criteria allow for foot disabilities to be rated based on specific criteria (i.e. swelling, weight-bearing problems, foot deformity, tenderness, spasm, pain, and callosities) but also to be rated based on whether the disability is moderate, moderately severe, or severe.  The Veteran's symptoms of pain are noted in the rating criteria.  Any criteria which the Veteran could possibly have which are not in the rating criteria would be considered under the categories of moderate, moderately severe, or severe.  Thus, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization.)  The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran testified at the June 2014 hearing that he is employed; the record does not indicate that he has been unable to maintain substantial gainful employment due to his left ear hearing loss disability and/or left heel spur disability.  Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.
 

ORDER

Entitlement to an increased rating for left ear hearing loss disability, currently evaluated as noncompensable is denied. 

Entitlement to an increased rating for left heel spur, evaluated as noncompensable prior to January 31, 2014, and as 10 percent disabling from January 31, 2014 is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


